Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-19 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 8,471,038 {“the ‘038 patent”}.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims specie which anticipate the instant claimed invention.  See, for instance, the compound found in claims 28 and 40 of the patent which is the same compound found in instant claim 19.  The patent claims anticipatory compounds of formula (1), pharmaceutical .
The instant claimed invention is directed to a method of inhibiting sensory neuron specific sodium channel (SNS) in a patient by administering an effective amount of a compound of formula (1), which is a mode of action, whereas the claims in the ‘038 patent are directed to the end result of treating a patient suffering from pain by administering an effective amount of the same compounds of formula (1).  However, the same patient is being administered the same compound to treat the same ailment such as pain.  A compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  Further, the ‘038 patent discloses in the specification, but does not claim, that the patented compounds possess SNS inhibiting activity (column 7, lines 16-22 and 26-35).

    PNG
    media_image1.png
    206
    488
    media_image1.png
    Greyscale

The first paragraph of the patent in column 1, lines 5-14, states:

    PNG
    media_image2.png
    249
    493
    media_image2.png
    Greyscale

With regard to obviousness-type double patenting of a method claim over a patented composition, the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, 

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating,
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted. Pfizer, 518 F.3d  at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

Pfizer, 518 F3d 1353 at 1363 (Fed. Cir. 2008).
Geneva, 349 F3d at 1386 (Fed. Cir. 2003).
One skilled in the art would thus be motivated to prepare products embraced by the ‘038 patent to arrive at the instant products with the expectation of obtaining additional beneficial products would possess SNS inhibiting activity and would be useful in treating, for example, pain.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.  
The instant application is a continuation of Application Number 13/141,301, which matured to U.S. Patent No. 8,471,038.  See Box 21 on the Transmittal Sheet filed May 15, 2013 in the instant application.   Both the ‘038 patent and the instant application share the same assignee {i.e., Dainippon Sumitomo Pharma Co. Ltd} and share the same inventive entity.  A restriction requirement was not required during the prosecution parent Application Number 13/141,301.  The compounds of formula (1), the pharmaceutical 
The following are situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121  does not apply: 
(A) The applicant voluntarily files two or more applications without a restriction requirement by the examiner. In order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application . Geneva Pharms. Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1379, 68 USPQ2d 1865, 1870 (Fed. Cir. 2003) (For claims that were not in the original application and are first formally entered in a later divisional application, 35 U.S.C. 121  "does not suggest that the original application merely needs to provide some support for claims that are first entered formally in the later divisional application." Id.); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).
The instant claims are not patentably distinct from the claims in the ‘038 patent.  Therefore, the claims in the ‘038 patent anticipate and/or would render obvious the instant claims.


Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered.  Applicant continues to argue that the Federal Circuit’s decision in Sun Pharmaceutical Industries is inconsistent with precedent, which holds that the specification of the patent upon which an obviousness-type double patenting rejection is based is not to be considered in the double patenting analysis.
Applicant again cites Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company, 625 F.3d 719 (Fed. Cir. 2010) (dissenting opinion on denial of petition for rehearing en banc). See, e.g., General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1277 (Fed. Cir. 1992) (wherein the court stated the established rule that “[d]ouble-patenting is altogether a matter of what is claimed”); In re Braat, 937 F.2d 589, 594 n. 5 (Fed. Cir. 1991) (“The patent disclosure must not be used as prior art.”); In re Kaplan, 789 F.2d 1574, 1579 (Fed. 
Applicant argues that the Office Action side-steps the inconsistency of the Federal Circuit’s decision in Sun Pharmaceutical Industries with previous precedent of the Federal Circuit, particularly the point that the previous precedent of the Federal Circuit prevails unless overruled en banc, which did not occur with the Federal Circuit’s decision in Sun Pharmaceutical Industries.  Applicant argues that the Federal Circuit’s earlier precedent with respect to obviousness-type double patenting remains in effect - namely, that the claims, not the specification, are to be considered in determining the propriety of obviousness-type double patenting.  Applicant argues that the reliance upon the aforementioned Federal Circuit’s decision in Sun Pharmaceutical Industries is not appropriate to justify the Office’s reliance upon the specification of the ‘038 patent to support the 
Applicant argues that the Office has conceded that the specification cannot be used as prior art in an obviousness-type double patenting analysis since the Office refers to the decision in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 1380 (Fed. Cir. 2014).
Applicant’s arguments filed October 22, 2021 and previously presented arguments have all been considered by the Examiner but have not been found persuasive.  The Office does not concede that the specification cannot be used in an obviousness-type double patenting analysis as alleged by Applicant.  Please find following Responses to Applicant’s arguments. 
None of the cases cited by Applicant in the past Remarks filed are inconsistent with the Sun Pharmaceutical Industries case (or MPEP § 804(II)(B)(2)(a)). See MPEP §804(II)(B)(2)(a), reproduced in-part below.
(a)    Construing the Claim Using the Reference Patent or Application Disclosure 
When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). This does not mean that one is precluded from all use of the reference patent or application disclosure. 
The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
For instance, Applicant cited a “dissenting opinion” in Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company, 625 F.3d 719 (Fed. Cir. 2010), which is clearly not precedential.  A dissenting opinion is an opinion expressing disagreement with the majority that does not itself create binding precedent in any way.  See Railroad Retirement Bd. v. Fritz, 449 U. S. 166, 177, n. 10 (1980) (“The comments in the dissenting opinion about the proper cases for which to look for the correct statement of the equal protection rational-basis standard, and about which cases limit earlier cases, are just that: comments in a dissenting opinion.”).
In addition, the other cases cited by Applicant are also distinguishable from Sun Pharmaceutical Industries.  For instance, while it was noted in In re Kaplan, 789 F.2d 1574 (Fed. Cir. 1986), that it is In re Vogel, 57 C.C.P.A. 920, 422 F.2d 438 (CCPA 1970), that certain instances may exist where a patent’s disclosure may, nevertheless, be used.  Kaplan, 789 F.2d at 1580. See also Vogel, 422 F.2d at 441–42.  
In Kaplan, the claim on appeal (in an application filed by Kaplan and Walker) was directed in relevant part to a process that used a solvent mixture of tetraglyme and sulfolane. Kaplan, 789 F.2d at 1575. The claim had been rejected for obviousness-type double patenting, id. at 1576-77, based on an earlier patent to Kaplan (alone), which claimed a similar process but was generic as to the solvent used in it. Id. at 1575.  
The Court noted, importantly, that the process using a mixture of tetraglyme and sulfolane was the joint invention of Kaplan and Walker, not Kaplan alone. Id. at 1575.  It was disclosed in Kaplan's (sole) application because he was aware of it and disclosed it Id. The Court held that [i]n effect, what the board did was to use a disclosure of appellants’ own joint invention which had been incorporated in the Kaplan sole disclosure to show that their invention was but an obvious variation of Kaplan's claimed invention. That amounts to using an applicant's invention disclosure ... as prior art against him. That is impermissible. Id. at 1580.  Stated differently, there was evidence on the record showing that the portion of the specification cited in the rejection belonged to a different inventive entity.  As a result, the Court stated that that portion of the specification could not be used because it was clear that that portion of the specification was the invention of a different inventive entity (i.e., this was an unusual set of facts).
Importantly, however, the Kaplan court also cited Vogel as providing a "restatement of the law of double patenting which serves as a good starting place for Id. at 1579. The Kaplan court therefore saw no inconsistency between its holding and Vogel which specifically stated that certain instances may exist where a patent’s disclosure may be used in a non-statutory double patenting rejection.  
Thus, Kaplan is distinguishable from the instant facts insofar as the instant facts look at the issue of whether the specification can be used to ascertain the utility of a claimed compound.  Kaplan, as noted above, did not address this issue.  Further, Kaplan, contrary to Applicants assertions, did not stand for the proposition that the specification could never be used for any reason.  As noted above, Kaplan favorably cited Vogel which supports just the opposite conclusion.  
Like Kaplan, In re Braat 937 f.2d 589 (Fed. Cir. 1991) is also distinguishable from the Sun Pharmaceutical Industries case.  Braat “stands for the general proposition that the two-way test applies when a later-filed improvement application issues before an earlier-filed basic application due entirely to the In re Hubbell, 709 F.3d 1140, note 7 (Fed. Cir. 2013).  It did not involve (like Kaplan) a utility issue like that set forth in Sun Pharmaceutical Industries.  
Lastly, General Foods Corp. also does not support the Applicant’s position.  This case was expressly considered in Abbvie v. Kennedy where the Court expressly stated that it did not overrule the use of the specification to determine utility in a double patenting rejection (like in the instant case).  See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 1380 (Fed. Cir. 2014) (“Kennedy argues that the ‘766 patent’s disclosures cannot be used to determine whether the results of the '442 patent were unexpected because this amounts to treating the disclosures of the '766 patent as prior art.  It is true that a reference patent's specification cannot be used as prior art in an obviousness-type double patenting analysis. See Eli Lilly, 689 F.3d at 1378-79; Geneva Pharms., Inc. v. GlaxoSmithKline PLC, 349 F.3d Gen. Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1280 (Fed.Cir.1992).  But, it is also well settled that we may look to a reference patent’s disclosures of utility to determine the question of obviousness. As our predecessor court concluded, ‘[i]n considering the question [of obviousness-type double patenting], the patent disclosure may not be used as prior art. This does not mean that the disclosure may not be used at all … .’ Vogel, 422 F.2d at 441-42.”).
Finally, it is noted that Applicant’s argument was specifically considered by the Courts and rejected.  A petition to rehear Sun Pharmaceutical Industries en banc (as Applicant has noted) was denied by the Federal Circuit.  See Sun Pharmaceutical Industries v. Eli Lilly and Co., 625 F.3d 719 (Fed. Cir. 2010) (petition for rehearing en banc denied). In dissenting from this decision, Judge Newman argued that Sun Pharmaceutical is inconsistent with the law of double-patenting [like Applicant is doing now] because the patent Sun Pharmaceutical Industries, Ltd. V. Eli Lilly and Co., 625 F.3d 719 (Mem), 721-722 (Fed. Cir. 2010). However, this argument was not adopted by the majority who refused the petition.  Further, subsequent precedential decisions like Eli Lilly v. Teva (Eli Lilly and Company v. Teva Parenteral Medicines, Inc., 689 F.3d 1368, 1378-1379 (Fed. Cir. 2012)) found no inconsistency between the Sun Pharmaceutical Industries case and the law of obviousness-type double-patenting.
Applicant argues that: (1) the USPTO is bound by judicial precedent; and (2) the Manual of Patent Examining Procedure is not a U.S. statue or a USPTO regulation, and therefore, does not itself represent controlling law but the Manual of Patent Examining Procedure “outlines the current procedures which the or authorized to follow in appropriate cases in the normal examination of a patent application” (MPEP at “Foreword” (emphasis added))).
All of Applicant’s arguments have been considered.  The Examiner respectfully disagrees.  As Applicant has noted, Examiners are required to follow precedential case law and Sun Pharmaceutical represents just that.  Firstly, it is noted that Applicant has failed to point to any case that might suggest that Sun Pharmaceutical Industries has been overruled.  Secondly, the Manual of Patent Examining Procedure (MPEP) currently cites the Sun Pharmaceutical Industries case favorably confirming its status as precedential case law.  See MPEP § 804(II)(B)(2)(a) (“In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the Court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).”).  In addition, while the MPEP does not have the force of law (as Applicant has noted), the MPEP does represent an official interpretation of the law that Examiners are required to follow.  See Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1425 (Fed. Cir. 1988) (“The MPEP states that it is a reference work on patent practices and procedures and does not have the force of law, but it ‘has been held to describe procedures on which the public can rely.’” (quoting Patlex Corp. v. Mossinghoff, 785 F.2d 594, 606 (Fed. Cir. 1985)); see Hyatt v. Dudas, 492 F.3d 1365, 1369 n.2 (Fed. Cir. 2007).  See also MPEP Foreword (noting that the MPEP “contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366 (noted above and discussion below).  
As acknowledged in previous Office Actions, the claims of the '038 patent do not refer to any biological mechanisms associated with treating the recited diseases, which are associated with a variety of biological mechanisms. However, the specification in the '038 patent discloses that the compounds being claimed in the patented claims possess SNS inhibitory activity. As stated above and in previous Office Actions, the instant claimed invention is directed to the mode of action of the previously patented compounds {i.e., inhibiting SNS in a patient by administering an effective amount of a compound of formula (1)} whereas the claims in the '038 patent are directed to SNS Sun Pharmaceutical Industries v. Eli Lilly and Co. The instant claims are not patentably distinct from the claims in the '038 patent.
Additionally, in Eli Lilly & Co. v. Barr Laboratories Inc., 55 USPQ2d 1609 (Fed. Cir. 2000), the Court compared the claimed subject matter in claim 1 of US Patent 4,018,895 ("the '895 patent") with the claimed subject matter in claims 4 and 7 in US Patent 4,626,549 ("the '549 patent"), both belonging to Eli Lilly and Company. The Court stated, "The only discernible difference between claim 1 of the '895 Eli Lilly & Co. v. Barr Laboratories Inc. decided that "Claim of patent for method of administering fluoxetine hydrochloride to inhibit serotonin uptake covers subject matter previously claimed in expired patent, pertaining to method of treating depression in humans by administering compound within certain class of compounds, since claim at issue depends from independent claim for method of blocking uptake of monoamines by administering compound found within same class of compounds that is defined in claim of expired patent, since fluoxetine hydrochloride, covered in claim at issue, is also one compound encompassed by claim of expired patent, and since it necessarily 
In the instant case, the only discernible difference between claims 16, 17 and 29-40 of the '038 patent and the instant claimed invention is that the former addresses the treatment of, for instance, neuropathic pain in a patient while the latter addresses inhibiting SNS in a patient. However, neuropathic pain is a species ailment of the genus of ailments in which SNS is involved. The instant claims are not patentably distinct from the claims in the '038 patent.  For all the reasons given above and in all of the previous Office Actions, which are incorporated herein, the rejection is deemed proper and therefore, the rejection is maintained.

NOTE TO APPLICANT
It would appear that after over eight (8) years from the first rejection (October 2, 2013) of the 
(1)	file a terminal disclaimer over the claims in U.S. Patent No. 8,471,038; OR
(2)	file a Pre-Appeal Brief Request for Review; OR 
(3) file an Appeal Brief;
if Applicant intends to file any response to this Office Action.



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
				

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


November 5, 2021
Book XIX, page 43